UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4815


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SETH JON PAUL SLABY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:15-cr-00261-LMB-1)


Submitted:   August 16, 2016                 Decided:   September 1, 2016


Before GREGORY, Chief Judge, and AGEE and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Kevin R. Brehm,
Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant.   Dana J. Boente, United States Attorney, Tobias D.
Tobler, Alexander P. Berrang, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Seth Jon Paul Slaby pled guilty to being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1) (2012).                        The

district court imposed a 21-month sentence.                     On appeal, Slaby

contends that the district court procedurally erred at sentencing

by relying on facts alleged in a letter submitted to the court by

Slaby’s former girlfriend.            We affirm.

       We review a sentence for reasonableness, applying an abuse of

discretion standard.            Gall v. United States, 552 U.S. 38, 46

(2007). A district court commits procedural error if it “select[s]

a sentence based on clearly erroneous facts[.]”                    Id. at 51.       In

selecting a sentence, a district court may “rely only on evidence

with   some   minimal        level    of    reliability,     and   the    Guidelines

themselves demand that the evidence used have ‘sufficient indicia

of reliability to support its probable accuracy[.]’”                            United

States v. Powell, 650 F.3d 388, 393-94 (4th Cir. 2011) (internal

citation   omitted)      (quoting          U.S.   Sentencing   Guidelines       Manual

§ 6A1.3(a)).          This     threshold      for    the   reliability     of    facts

supporting a sentence protects a defendant’s “due process right to

be sentenced only on information which is accurate.”                            United

States v. Lee, 540 F.2d 1205, 1211 (4th Cir. 1976).

       At sentencing, the district court clearly stated that it was

not considering any allegations in the letter from Slaby’s former

girlfriend     that     were    not    also       either   contained     in   Slaby’s

                                             2
presentence report (“PSR”) or already presented to the court during

argument on Slaby’s motion for pretrial bond.                A sentencing court

is entitled to a presumption that it is capable of disregarding

evidence that it deems unsupported or improper.               See United States

v.   Fay,   668    F.2d   375,   380   (8th   Cir.   1981)    (stating   that   a

sentencing court “will not be presumed to have considered something

[it] explicitly disregarded”); see also United States v. Castro,

413 F.2d 891, 895 n.7 (1st Cir. 1969) (“A jury may have difficulty

in disregarding extrajudicial statements implicating a defendant.

We will not presume that a judge suffers from the same disability.

Indeed, the presumption is to the contrary.”).

      Here,       the   record    supports     the    application     of   this

presumption.       Slaby’s PSR reflected that he sustained two juvenile

convictions for assault and battery as well as an adult conviction

for assault on a law enforcement officer, and that he paid a peace

bond to resolve another assault charge he incurred as an adult.

Additionally, Slaby faced a pending strangulation charge stemming

from a domestic incident and was subject to several protective

orders of various natures in the years preceding the sentencing at

issue. At sentencing, the district court focused on Slaby’s record

as detailed in his PSR and his dubious explanation for possessing

the firearm in question.           In addition to stating that it was

disregarding unsupported portions of the letter, the court never

mentioned any of the allegations contained in the letter that did

                                        3
not otherwise appear in Slaby’s PSR.   Accordingly, the presumption

applies and there is no basis to conclude that the district court

relied on the unsupported factual allegations in the letter.

     Therefore, we affirm the district court’s judgment.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                4